Case 1:19-cr-10080-NMG Document 972-40 Filed 03/25/20 Page 1 of 4




               EXHIBIT NN
Case 1:19-cr-10080-NMG Document 972-40 Filed 03/25/20 Page 2 of 4
Case 1:19-cr-10080-NMG Document 972-40 Filed 03/25/20 Page 3 of 4
           Case 1:19-cr-10080-NMG Document 972-40 Filed 03/25/20 Page 4 of 4
                                         UNCLASSIFIED

 FD-1023                      FEDERAL BUREAU OF INVESTIGATION
                                   CHS REPORTING DOCUMENT


                                         SIGNATURE

             Submitted By
    First Level Approved By




FD-1023                                     Page 3 of 3     FEDERAL BUREAU OF INVESTIGATION

                                         UNCLASSIFIED
                                                                  SINGER-REPORTS-000066
